Exhibit 10.1

 

Stock Incentive Plan
20     Performance Share Award Agreement

 

Corn Products International, Inc.

 

                        , 20   

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Performance Period

1

 

 

Article 2. Value of Performance Shares

1

 

 

Article 3. Performance Shares and Achievement of Relative Total Shareholder
Return

1

 

 

Article 4. Termination Provisions

3

 

 

Article 5. Dividends

4

 

 

Article 6. Form and Timing of Payment of Performance Shares

4

 

 

Article 7. Nontransferability

5

 

 

Article 8. Administration

5

 

 

Article 9. Miscellaneous

5

 

--------------------------------------------------------------------------------


 

Corn Products International, Inc.
Stock Incentive Plan
20     Performance Share Award Agreement

 

You have been selected to be a participant in the Corn Products International,
Inc.
Stock Incentive Plan (the “Plan”), as specified below:

 

Participant:

 

 

 

Target Performance Share Award:

 

 

 

Performance Period:

                       , 20     to                   , 20

 

 

Performance Measure:

Relative Total Shareholder Return (“TSR”)

 

THIS AGREEMENT (the “Agreement”) effective as of                         ,
20    , represents the grant of Performance Shares by Corn Products
International, Inc., a Delaware corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the Plan.

 

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, except as otherwise expressly provided in the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement.  All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.  The parties hereto
agree as follows:

 

Article 1. Performance Period

 

The Performance Period commences on                   , 20     and ends on
                          , 20    .

 

Article 2. Value of Performance Shares

 

Each Performance Share shall represent and have a value equal to one share of
common stock of the Company as detailed herein.

 

Article 3. Performance Shares and Achievement of Relative Total Shareholder
Return

 

(a)   The number of Performance Shares to be earned under this Agreement shall
be based upon the achievement of preestablished TSR percentile ranking
performance as approved by the Compensation Committee of the Company’s Board of
Directors (the “Committee”) for the Performance Period, based on the following
chart:

 

1

--------------------------------------------------------------------------------


 

Total Shareholder Return

 

TSR Percentile
Ranking Goal

 

Percent of Target
Performance Share
Award Earned

 

 

 

 

>  th

 

200%

 (maximum)

    th

 

150%

 

    th

 

100%

 (target)

    th

 

75%

 

    th

 

50%

 (threshold)

<  th

 

0%

 

 

Interpolation shall be used to determine the percentile rank in the event the
Company’s TSR Percentile Rank does not fall directly on one of the ranks listed
in the above chart.

 

(b)         For this purpose, TSR shall be determined as follows:

 

 

TSR

=

Change in Stock Price + Dividends Paid

 

 

 

 

Beginning Stock Price

 

 

(i)            Beginning Stock Price shall mean the average of the Daily
Averages for each of the twenty (20) trading days immediately prior to the first
day of the Performance Period;

 

(ii)           Ending Stock Price shall mean the average of Daily Averages for
each of the last twenty (20) trading days of the Performance Period;

 

(iii)          Change in Stock Price shall mean the difference between the
Beginning Stock Price and the Ending Stock Price; and

 

(iv)          Dividends Paid shall mean the total of all dividends paid on one
(1) share of stock during the applicable calendar quarter(s) during the
Performance Period, provided that dividends shall be treated as though they are
reinvested at the end of each calendar quarter based on the stock price at the
end of each calendar quarter.

 

(v)           Daily Average shall mean the average of the high and low stock
price on the applicable stock exchange of one share of stock for a particular
trading day.

 

(c)         Following the TSR determination, the Company’s Percentile Rank
against the “Peer Group” shall be determined.  Once the Company’s Percentile
Rank is determined, the

 

2

--------------------------------------------------------------------------------


 

Performance Shares to be awarded shall then be determined based on the chart in
Section 3(a).

 

(d)         “Peer Group” shall mean the companies listed below, categorized by
industry. If two companies in the Peer Group merge, or one is acquired, the new
company will be included in the Peer Group. If a company merges with a company
not in the Peer Group, the company will be removed and its TSR will not be
included as part of the Peer Group.

 

Agricultural Processing

Paper/Timber

Archer Daniels Midland Company

AbitibiBowater Inc.

Bunge Limited

Buckeye Technologies Corporation

Gruma, S.A. de C.V.

Deltic Timber Corp.

MGP Ingredients, Inc.

MeadWestvaco Corporation

Penford Corp.

Potlatch Corporation

Tate & Lyle — ADR

Smurfit-Stone Container Corp.

 

Wausau Paper Corporation

Agricultural Production/Farm Production

 

Alico Inc.

 

Alliance One International

 

Universal Corporation

 

 

 

Agricultural Chemicals

 

Agrium Inc.

 

Monsanto Company

 

Potash Corporation of Saskatchewan Inc.

 

Syngenta AG-ADR

 

Terra Nitrogen Co.-LP

 

 

Article 4. Termination Provisions

 

Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.

 

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after age 55 (with a
minimum of 10 years of employment or service with the Company) or the occurrence
of such Participant’s Disability Date, subject to the Committee’s approval, a
pro-rated payment will be provided at the end of the Performance Period of all
or any portion of the Performance Award which would have been paid to such
Participant for such Performance Period as long as the termination of employment
occurred in years two or three of the Performance Period.

 

Upon termination of employment prior to the end of the Performance Period under
any other circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Share Award which would have been paid
to the Participant for such Performance Period.

 

3

--------------------------------------------------------------------------------


 

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall, except as otherwise authorized by the Committee pursuant to
the preceding paragraph, be forfeited to and cancelled by the Company.

 

Article 5. Dividends

 

The Participant shall have no right to any dividends which may be paid with
respect to shares of Company common stock until any such shares are paid to the
Participant following the completion of the Performance Period.

 

Article 6. Form and Timing of Payment of Performance Shares

 

(a)         The payment of the Performance Share Awards shall be paid to the
Participant no later than two and one-half months after the end of the
Performance Period.  Payment of the Performance Shares awarded shall be made
subject to the following:

 

(i)            The Participant shall have no rights with respect to any Award
until such award shall be paid to such Participant.

 

(ii)           If the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company, any unpaid Award will be forfeited
by the Participant.

 

(b)         Performance Shares awarded, if any, will only be paid out in shares
of Company stock.

 

(c)         The Participant may defer receipt of all or any portion of the
Performance Shares awarded hereunder, upon such terms and conditions stated in
the deferral election form by filing such written election with the Senior Vice
President of Human Resources no later than six months prior to the termination
of the Performance Period, provided such election is made in a manner which
complies with the requirements of Code Section 409A. Deferrals may only be made
into the Corn Products International, Inc. phantom unit investment option under
the Corn Products International, Inc. Supplemental Executive Retirement Plan or
a successor to that investment option.

 

4

--------------------------------------------------------------------------------


 

Article 7. Nontransferability

 

Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  Further, except as otherwise provided in a Participant’s Award
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.

 

Article 8. Administration

 

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

 

Article 9. Miscellaneous

 

(a)         The selection of any employee for participation in the Plan and this
Agreement shall not give such Participant any right to be retained in the employ
of the Company. The right and power of the Company to dismiss or discharge the
Participant is specifically reserved. The Participant or any person claiming
under or through the Participant shall not have any right or interest in the
Plan or any Award thereunder, unless and until all terms, conditions, and
provisions of the Plan that affect the Participant have been complied with as
specified herein.

 

(b)         With the approval of the Board, the Committee may terminate, amend,
or modify this Agreement; provided, however, that no such termination,
amendment, or modification of this Agreement may in any way adversely affect the
Participant’s rights under this Agreement without the Participant’s written
consent.

 

(c)         This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(d)         Notwithstanding any other provision of this Agreement or the Plan to
the contrary, the Board of Directors may amend the Plan or this Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or Agreement to any present or future law
relating to plans of this or similar nature (including, but not limited to, Code
Section 409A), and to the administrative regulations and rulings promulgated
thereunder.

 

5

--------------------------------------------------------------------------------


 

(e)         To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

(e)         The Company shall have the power and right to deduct or withhold, or
require the Participant to remit to Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising under this
Agreement.

 

(f)          With respect to withholdings required upon payment of Company stock
in satisfaction of all of the Performance Shares awarded, the Company will
withhold Company stock having an aggregate Fair Market Value on the date the tax
is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction.

 

(g)         In the event of a Change in Control, the Performance Period will be
deemed to have ended, and the Performance Shares will be considered earned and
the Target Performance Share Award amount will be paid out in accordance with
the Plan. Such deemed earned Performance Shares shall be paid out as soon as
practicable.

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of                                             , 20    .

 

 

 

Corn Products International, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------